DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 4/6/2021.  Claims 4 and 9 have been withdrawn from consideration.  Claims 17-20 and 25 have been cancelled.  Claims 1-3, 5-8, 10-12, 21, and 22-24 have been amended.

Response to Arguments
	The objections to the claims have been withdrawn in view of applicant’s amendment.
The 101 rejections to the claims have been withdrawn in view of applicant’s amendment.
	The Colleran reference has been withdrawn in view of applicant’s amendment.

Rejoinders
Claim 1 is allowable. 
Claims 4 and 9, previously withdrawn from consideration as a result of a restriction requirement, incluiding all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species A & Species B, as set forth in the Office action mailed on7/28/2020, is hereby withdrawn and claims 4 and 9 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Greenwald 7/1/2021.
The application has been amended as follows for claims 1-16 and 21-24: 
1.	(Currently amended)   An orthotic support, comprising:
a shoulder section for encapsulating a shoulder of a wearer, wherein the shoulder section is configured to be anchored to the wearer’s torso; 
a glove section for conforming to at least a portion of the wearer’s hand; 
a sleeve section for conforming to the wearer’s arm, wherein the sleeve section wherein include an elastomeric base material that extends from the glove section to the shoulder section, and wherein the sleeve section includes an upper section, a lower section, and an elbow section between the upper section and the lower section; and 
that is connected to the elastomeric base material, the resilient reinforcement includes at least a spiral portion of the resilient reinforcement extends in a spiral around the sleeve section[[,]] so that the resilient reinforcement is configured to apply a rotational force to the wearer’s arm, when worn, to urge a portion of the wearer’s arm to rotate in a predetermined direction, wherein the resilient reinforcement further includes a plurality of branches configured to extend over the upper sleeve section to the shoulder section, 
wherein the plurality of branches includes 
a first branch configured to extend from above the elbow section of the sleeve section over an anterior portion of the sleeve section to the shoulder section[[,]] so that the first branch is configured to be positioned over the wearer’s bicep when worn; 
a second branch configured to extend from above the elbow section of the sleeve section over a posterior portion of the sleeve section to the shoulder section[[,]] so that the second branch is configured to be positioned over the wearer’s tricep when worn; and 
a third branch positioned between the first branch and the second branch, wherein the third branch is configured to extend from above the elbow section of the sleeve section over a central portion of the sleeve section to the shoulder section[[,]] so that  the third branch is configured to be positioned over the wearer’s deltoid when worn.

2.	(Currently amended)   An orthotic support according to claim 1, wherein spiral portion of the resilient reinforcement is configured to spiral around the lower section of the sleeve section so that the rotational force urges supination of the wearer’s forearm.

3.	(Currently amended)   An orthotic support according to claim 2, wherein spiral portion of the resilient reinforcement is configured to extend around the lower section of the sleeve section in a left-handed spiral in order to urge supination of the wearer’s right arm.

4. 	(Currently amended)   An orthotic support according to claim 2, wherein wherein spiral portion of the reinforcement is configured to extend around the lower section of the sleeve section in a right-handed spiral in order to urge supination of the wearer’s left arm.

5.	(Currently amended)   An orthotic support according to claim 2, wherein is configured to extend wearer’s ulna, and diagonally across a ventral portion of the sleeve section to the elbow section of the sleeve section for encapsulating the wearer’s elbow.

6.	(Currently amended)   An orthotic support according to claim 2, wherein is configured to extend wearer’s radius, and diagonally across a posterior portion of the sleeve section to the elbow section of the sleeve section.
7.	(Currently amended)   An orthotic support according to claim 1, wherein the spiral portion of the resilient reinforcement is configured to spiral around the lower section of the sleeve section so that the rotational force urges pronation of the wearer’s forearm.

8.	(Currently amended)   An orthotic support according to claim 7, wherein wherein the spiral portion of the resilient reinforcement is configured to extend around the lower section of the sleeve section in a right-handed spiral in order to urge pronation of the wearer’s right arm.

9.	(Currently amended)   An orthotic support according to claim 7, wherein wherein the spiral portion of the resilient reinforcement is configured to extend around the lower section of the sleeve section in a left-handed spiral in order to urge pronation of the wearer’s left arm.

10.	(Currently amended)   An orthotic support according to claim 7, wherein is configured to extend wearer’s radius, and diagonally across a ventral portion of the sleeve section to the elbow section of the sleeve section.

wherein is configured to extend wearer’s ulna, and diagonally across a posterior portion of the sleeve section to the elbow section of the sleeve section.

12.	(Currently amended)   An orthotic support according to claim 2, wherein the upper section of the sleeve section of the resilient reinforcement the elbow section of the sleeve section across a posterior side and/or an anterior side of the sleeve section to the shoulder section.

13.	(Currently amended)   An orthotic support according to claim 1, further comprising a second resilient reinforcement configured to extend over a wrist portion of the orthotic support, and to apply a second force to the wearer’s wrist, when worn, to urge extension or flexion of the wearer’s wrist.

14.	(Currently amended)   An orthotic support according to claim 1, wherein 

15.	(Currently amended)   An orthotic support according to claim 14, wherein 

16.	(Currently amended)   An orthotic support according to claim 1, further comprising a fourth resilient reinforcement extending over the shoulder section from front to rear, in which the fourth resilient reinforcement is configured to generate a fourth force to reduce subluxation of the wearer’s shoulder.

21.	(Currently amended)   An orthotic support, comprising:
a shoulder section for encapsulating a first shoulder of a wearer, wherein the shoulder section is configured to be anchored to the wearer’s torso; 
wherein the sleeve section is connected to the shoulder section, wherein include an elastomeric base material; and 
one or more resilient reinforcements connected to the elastomeric base material, wherein the one or more reinforcements includes a first branch extending over an anterior portion of the sleeve section and configured to be positioned over the wearer’s bicep when worn, a second branch extending over a posterior portion of the sleeve section and configured to be positioned over the wearer’s tricep when worn, and a third branch positioned between the first branch and the second branch, wherein the third branch extends over a central portion of the sleeve section to the shoulder section and is configured to be positioned over the wearer’s deltoid when worn, so that the first, second, and third branches of the one or more resilient reinforcements  are configured to apply a force to the wearer’s upper arm, when worn, to urge the wearer’s upper arm towards a predetermined rest position.

22.	(Currently amended)   An orthotic support according to claim 21, further comprising a glove section for conforming to at least a portion of the wearer’s hand, wherein the glove includes an elastomeric base material, wherein the sleeve section connects the glove section to the shoulder section.

23.	(Currently amended)   An orthotic support according to claim 22, wherein one or more resilient reinforcements converge above an elbow section of the orthotic device into a resilient reinforcement panel which extends to the glove section. 

24.	(Currently amended)   An orthotic support according to claim 23, wherein the sleeve section further includes an elbow section, wherein panel is configured to apply a rotational force to the wearer’s arm, when worn, to urge a portion of the wearer’s arm to rotate in a predetermined direction. 

Allowable Subject Matter
Claims 1-16, 21-24, and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious an orthotic support comprising the resilient reinforcement further includes a plurality of branches configured to extend over the upper sleeve section to the shoulder section, wherein the plurality of branches includes:  a first branch configured to extend from above the elbow section of the sleeve section over an anterior portion of the sleeve section to the shoulder section so that the first branch is configured to be positioned over the wearer’s bicep when worn; a second branch configured to extend from above the elbow section of the sleeve section over a posterior portion of the sleeve section to the shoulder section so that the second branch is configured to be positioned over the wearer’s tricep when worn; and a third branch positioned between the first branch and the second branch, wherein the third branch is configured to extend from above the elbow section of the sleeve section over a central portion of the sleeve section to the shoulder section so that  the third branch is configured to be positioned over the wearer’s deltoid when worn, in combination with all other features recited in the claim.
Regarding dependent claims 2-16 and 26-27, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 21, the art of record when considered alone or in combination neither anticipates nor renders obvious an orthotic support comprising wherein the one or more reinforcements includes a first branch extending over an anterior portion of the sleeve section and configured to be positioned over the wearer’s bicep when worn, a second 
Regarding dependent claims 22-24, they are allowed due to their dependencies on independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786